REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  As per claim 1, recites, an apparatus for transmitting multimedia content, the apparatus comprising: a communication interface; and a controller coupled to the communication interface, wherein the controller is configured to: identify a packet including a packet header and a packet payload, wherein the packet payload comprises an access unit including media data related to the multimedia content and information related to the access unit; identify control information for delivery and consumption of the multimedia content; transmit the identified packet; and transmit, separately from the packet, the identified control information, wherein the control information comprises: type information related to a content in the multimedia content; discovery information related to the content in the multimedia content; and relationship information related to contents in the multimedia content.
The closest prior art is US 2006/0184790 issued to Olivereria et al., which teaches elementary stream media content which includes Media Access Units(MAUs) of the elementary stream content which represents a single video or audio frame, each MAU is mapped to a MAU payload format, which allows a media consumer to process each elementary stream.
US 2004/0139336 issued to McLean et al, which teaches encoding content to protect digital data where data packets includes a header and payload, the packets contains elementary stream data portioned in access units.
a communication interface; and a controller coupled to the communication interface, wherein the controller is configured to: identify a packet including a packet header and a packet payload, wherein the packet payload comprises an access unit including media data related to the multimedia content and information related to the access unit; identify control information for delivery and consumption of the multimedia content; however does not teach transmit the identified packet; and transmit, separately from the packet, the identified control information, wherein the control information comprises: type information related to a content in the multimedia content; discovery information related to the content in the multimedia content; and relationship information related to contents in the multimedia content. See also Applicant’s Remarks filed on 3/17/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BACKHEAN TIV/
Primary Examiner
Art Unit 2459